UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-1620


FRANCIS AKINRO,

                  Plaintiff - Appellant,

          v.

AMERICA BEST VALUE INN, et al.,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:10-cv-01301-BEL)


Submitted:   August 19, 2010                 Decided:   August 27, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francis Akinro, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Francis   Akinro   appeals      the   district       court’s    order

dismissing his civil complaint.           We have reviewed the record and

find   no   reversible    error.      Accordingly,       we    affirm   for   the

reasons stated by the district court.             Akinro v. America Best

Value Inn, No. 1:10-cv-01301-BEL (D. Md. May 25, 2010).                       We

dispense    with   oral    argument    because     the        facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                      2